Citation Nr: 0417570	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to recognition as the veteran's child after 
reaching the age of 18 years.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from March 1953 to March 1957 
and from September 1957 to November 1966.  The appellant is 
the veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action in which 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the appellant's claim 
for recognition as the veteran's child after reaching the age 
of 18, based on permanent incapacity for self support prior 
to attaining that age.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Certain VA benefits are payable to a veteran's child.  The 
term "child" includes an unmarried person who, before 
attaining the age of 18 years, became permanently incapable 
of self-support.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 
C.F.R. §§ 3.156(a), 3.57 (2003).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defects. The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  See 38 C.F.R. § 3.356(a).

The appellant's birth certificate reflects that he is the son 
of the veteran and was born on February [redacted], 1984.  Therefore, 
he attained the age of 18 years on February [redacted], 2002.

The appellant was found to be disabled by the Social Security 
Administration (SSA) in a decision dated June 14, 2001.  The 
medical records referred to in the SSA decision are not in 
the claims folder.  The decision awarding benefits, also 
announced that a review would be undertaken in October 2002; 
however, the record contains no evidence referable to such 
review.  VA has a statutory duty to obtain these records.  38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United 
States Court of Appeals for Veterans Claims has also held 
that VA has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  Dixon v. 
Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992). 

The claims file contains a number of statements from Abraham 
Areephanthu, M.D., summarizing the appellant's physical and 
mental disabilities.  It appears from these statements, and 
from a reading of the SSA decision, that Dr. Areephanthu has 
provided treatment to the appellant.  Where a private 
physician reports relevant treatment, VA has an obligation to 
seek records of the treatment.  Massey v. Brown, 7 Vet. App. 
204 (1994).

Additional relevant treatment records concerning the 
appellant's impairment prior to the age of 18 may exist at 
the Moore Orthopedic Clinic.  The law and regulations provide 
that VA will make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
to include records from private medical care provider.  38 
C.F.R. § 3.159(c)(1) (2003).

The question of whether the appellant became permanently 
incapable of self support prior to age 18, is essentially one 
requiring medical opinion.  Accordingly, an examination and 
medical opinion is needed.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1. The AMC or RO should obtain from the 
Social Security Administration the 
medical records relied upon in the June 
2001 SSA decision that awarded the 
appellant disability benefits, as well as 
all subsequent SSA decisions, and the 
evidence relied upon in those decisions.  
All records obtained should be associated 
with the claims folder.  

2. The AMC or RO should obtain all 
records of the appellant's treatment at 
the Moore Orthopedic Clinic, 14 Medical 
Park, Suite 200, in Columbia, South 
Carolina 29203; and records of treatment 
by Abraham Areephanthu, M.D., of The 
Medical Group, P.O. Box 1896, Hartsville, 
South Carolina 29551.

3.  The appellant should be afforded 
general medical and psychiatric 
examinations.  The examiner's should 
review the appellant's records contained 
in the veteran's claims folder.  The 
examiners should provide opinions as to 
whether the appellant became permanently 
incapable of self support prior to 
February [redacted], 2002.  The examiners should 
provide a rationale for the opinions.

4.  Then, the AMC or RO should 
readjudicate the appellant's claim, and 
if it remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to this 
Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

